                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                    MILWAUKEE DIVISION


ROBERTA SLAAEN

                Plaintiff,
                                                       Case No.: 18-cv-1560
        v.

SL GREENFIELD, LLC

                Defendant


  PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION TO VACATE ENTRY OF
              DEFAULT AND EXTENSION OF TIME TO ANSWER


        NOW COMES Plaintiff, Roberta Slaaen, by her attorneys, Walcheske & Luzi, LLC, and as

for Plaintiff’s Opposition to Defendant’s Motion to Vacate Entry of Default and Extension of Time

to Answer, Plaintiff offers the following arguments for this Court’s consideration.

                                           INTRODUCTION

        On November 13, 2018, an executed Waiver of Service was filed with this Court. (See ECF

No. 6.) The executed Waiver of Service: (1) confirmed that Defendant “received a copy of the

Complaint in this action, two copies of this instrument, and a means by which I can return the

signed waiver to [Plaintiff’s counsel] without cost to me”; and (2) informed Defendant that “a

judgment may be entered against me … if an answer or motion under Rule 12 of the Federal Rules

of Civil Procedure is not served upon [Plaintiff’s counsel] within 60 days after October 4, 2018.”

Id. (emphasis in original.) The Waiver of Service similarly states: “If you waive service, then you

must, within the time specified on the waiver form, serve and answer or a motion under Rule 12 on

the plaintiff and file a copy with the court.” Id.
       Defendant’s Answer or other responsive pleading to Plaintiff’s Complaint was due on or

before December 3, 2018 – sixty (60) days after October 4, 2018. See FED. R. CIV. P.

12(a)(1)(A)(ii) (stating that a defendant who has timely waived service under RULE 4(d) must serve

a responsive pleading within 60 days after the request for a waiver was sent). (See also Declaration

of Scott S. Luzi (“Luzi Decl.”), ¶¶ 2-5.)

       Defendant did not file its Answer or other responsive pleading to Plaintiff’s Complaint on or

before December 3, 2018. (Luzi Decl., ¶ 6.)

       On December 7, 2018, the Clerk entered default against Defendant.

       On December 11, 2018, Defendant filed its Motion to Vacate Entry of Default and

Extension of Time to Answer, (ECF No. 9), and the Declaration of Mark T. Bewhow. (ECF No.

10.)

                                            ARGUMENT

I.     DEFENDANT’S BASIS FOR ITS FAILURE TO TIMELY ANSWER
       PLAINTIFF’S COMPLAINT DOES NOT CONSTITUTE GOOD CAUSE UNDER
       FED. R. CIV. P. 55(c)

       A party seeking to vacate an entry of default prior to the entry of final judgment must

show: (1) good cause for the default; (2) quick action to correct it; and (3) a meritorious defense

to the complaint. Cracco v. Vitran Exp., Inc., 559 F.3d 625, 630–31 (7th Cir. 2009) (citing Sun v.

Bd. of Trs. of the Univ. of Ill., 473 F.3d 799, 810 (7th Cir.2007) and Pretzel & Stouffer v.

Imperial Adjusters, Inc., 28 F.3d 42, 45 (7th Cir.1994)); United States v. DiMucci, 879 F.2d

1488, 1495 (7th Cir.1989); see also FED. R. CIV. P. 55(c).

       Regarding the first element, a defendant must show that it had “good cause” for the late

submission of its answer in order to have an entry of default vacated. Cracco, 559 F.3d at 631.
        Good cause does not exist if a defendant’s late submission of its answer was deliberate,

voluntary, and/or intentional. See, e.g., Cracco, 559 F.3d at 629-31. For example, in Cracco, the

defendant’s registered agent received the summons and complaint, but forwarded the documents

to employees who did not understand their significance. The defendant did not timely file its

answer, and default was entered. 559 F.3d at 629. In affirming the district court’s grant of the

defendant’s motion to vacate the entry of default, the Seventh Circuit concluded that the

defendant “did not willfully ignore the pending litigation, but, rather, failed to respond to the

summons and complaint through inadvertence.” Id. at 631 (citing Passarella v. Hilton Int’l Co.,

810 F.2d 674, 677 (7th Cir.1987)).

        Conversely, in this case and unlike the factual scenario in Cracco, there is evidence that

Defendant acted willfully – i.e., deliberately, voluntarily, and/or intentionally – when failing to

timely respond to Plaintiff’s Complaint. Specifically, Defendant argues that it failed to timely

file an answer to Plaintiff’s Complaint because it believed that it “had 60 days from the date of

the waiver of service to file its responsive pleadings,” and that this belief was exclusively based

upon Plaintiff’s counsel’s representations to Defendant’s counsel. 1 (Defendant’s Motion to

Vacate Entry of Default and Extension of Time to Answer (“Defendant’s Motion”), p. 4;

Declaration of Mark T. Berhow, ECF No. 10 (“Berhow Decl.”), ¶ 4.)

        Because Defendant’s arguments and rationale are objectively unreasonable, untruthful,

and contrary to Defendant’s counsel’s federal litigation experience, there is an evidentiary and

factual basis for this Court to conclude that Defendant acted willfully when it failed to timely

respond to Plaintiff’s Complaint.



1
  It is disingenuous for Defendant to characterize its failure to timely respond to Plaintiff’s Complaint as “…a
misunderstanding between the parties’ counsel…” (Defendant’s Motion, p. 4.) Defendant squarely blames Plaintiff’s
counsel’s actions (and inactions) as the factual basis for this “misunderstanding.” Id.; see also Berhow Decl., ¶ 4.
        First, contrary to Defendant’s assertions, there was no “misunderstanding between the

parties’ counsel” 2 as to the date an answer or other responsive pleading to Plaintiff’s Complaint

was due. (Luzi Decl., ¶¶ 8-15, Exhibits A to C.) Indeed, the executed Waiver of Service filed

with this Court on November 13, 2018, (ECF No. 6): (1) confirmed that Defendant “received a copy

of the Complaint in this action, two copies of this instrument, and a means by which I can return the

signed waiver to [Plaintiff’s counsel] without cost to me”; and (2) informed Defendant that “a

judgment may be entered against me … if an answer or motion under Rule 12 of the Federal Rules

of Civil Procedure is not served upon [Plaintiff’s counsel] within 60 days after October 4, 2018.”

Id. (emphasis in original.) 3 Simply put, there was no “misunderstanding between the parties’

counsel” because Defendant was well aware, as of at least November 13, 2018, that its answer or

other responsive pleading to Plaintiff’s Complaint was due on or before December 3, 2018 –

sixty (60) days after October 4, 2018. Id.

        Second, Defendant’s belief that there was a “misunderstanding between the parties’

counsel” as to the due date of Defendant’s answer or other responsive pleading to Plaintiff’s

Complaint is untruthful. 4 (Luzi Decl., ¶¶ 8-15, Exhibits A to C.) Simply put, there was no

misunderstanding between Plaintiff’s counsel and Defendant’s counsel because Plaintiff’s

counsel never gave Defendant’s counsel a different understanding or impression. (Id.)

Defendant’s argument in this regard is an after-the-fact excuse for its deliberate and intentional

failure to timely file an answer or other responsive pleading to Plaintiff’s Complaint.



2
  Defendant’s Motion, p. 4.
3
  The Waiver of Service similarly stated: “If you waive service, then you must, within the time specified on the
waiver form, serve and answer or a motion under Rule 12 on the plaintiff and file a copy with the court.” (ECF No.
6.) (emphasis added.)
4
  Defendant’s counsel’s Declaration also states that his law firm was retained by Defendant on November 6, 2018,
Berhow Decl., ¶ 3, but e-mail correspondence from Defendant’s counsel to Plaintiff’s counsel represents that his law
firm was retained by Defendant in this matter as of at least November 2, 2018. Luzi Decl., ¶ 8, Exhibit A. This
underscores Defendant’s counsel propensity to make incorrect statements.
        Plaintiff’s counsel’s silence in response to Defendant’s counsel’s 6:41 p.m. e-mail on

November 30, 2018 – the Friday night before the following Monday when Defendant’s answer

or other responsive pleading to Plaintiff’s Complaint was due – does not, in any objective way,

create a “misunderstanding” as to the actual, federally-imposed due date of the answer or other

responsive pleading. (Id. at ¶¶ 13-15.) Defendant’s argument that “Plaintiff’s decision to sit

silently by even while knowing that Defendant had a misconception of the parties’ agreement,”5

highlights Defendant’s deliberate misrepresentation regarding this issue: there was never any

agreement, and Plaintiff’s counsel’s actions (or inactions) did not give Defendant’s counsel an

objectively believable basis for this “misunderstanding.”

        Finally, Defendant’s argument that they did not timely file an answer to Plaintiff’s

Complaint because its belief was that it “had 60 days from the date of the waiver of service to

file its responsive pleadings” is deliberately ignorant. (Defendant’s Motion, p. 4; see also

Berhow Decl., ¶ 4.) This concession surpasses the inadvertence standard articulated in Cracco

and exhibits Defendant’s willfulness as to the answer’s due date in this matter.

        Defendant’s counsel are seasoned federal litigators employed by a nationally recognized

litigation defense firm who are very familiar with the Federal Rules of Civil Procedure. Indeed,

Defendant admits that it “is well aware of its obligations to know and adhere to the Federal Rules

of Civil Procedure,”6 yet Defendant simultaneously argues that it had an “erroneous perception” 7

as to the due date of its answer or other responsive pleading to Plaintiff’s Complaint.

Defendant’s argument is contradictory and simply unbelievable. Defendant’s counsel is fully

aware of the plain language of FED. R. CIV. P. 12(a)(1)(A)(ii), which states that a defendant who



5
  Defendant’s Motion, p. 5.
6
  Defendant’s Motion, p. 5.
7
  Defendant’s Motion, p. 4.
has timely waived service under RULE 4(d) must serve a responsive pleading within 60 days after

the request for a waiver was sent. 8

         Defendant received Plaintiff’s Complaint in early October 2018, Defendant’s counsel

executed a Waiver of Service, which was filed with this Court on November 13, 2018, (ECF No.

6), and by virtue of the express terms on the Waiver of Service, Defendant and Defendant’s

counsel fully and unequivocally understood that Defendant’s answer or other responsive pleading

to Plaintiff’s Complaint was due sixty (60) days after October 4, 2018, or on or before December

3, 2018.

         The Seventh Circuit has consistently held that communication problems, “routine back-

office problems,” and mistakes “do not rank high in the list of excuses for default” and “do not

establish good cause for defaulting” Pretzel, 28 F.3d at 45 (internal quotations omitted) (citing

Connecticut National Mortgage Co. v. Brandstatter, 897 F.2d 883, 884–85 (7th Cir.1990) and

C.K.S. Engineers, Inc. v. White Mountain Gypsum Co., 726 F.2d 1202, 1207 (7th Cir.1984)).

         In this case, as of at least November 2, 2018, a full calendar month before the answer or

other responsive pleading due date of December 3, 2018, Defendant’s counsel had been retained

by Defendant. (Luzi Decl., ¶ 8, Exhibit A.) Further, as of at least November 13, 2018, almost

three weeks before the answer or other responsive pleading due date of December 3, 2018,

Defendant understood that its answer or other responsive pleading to Plaintiff’s Complaint was

due sixty (60) days after October 4, 2018, or on or before December 3, 2018. (See ECF No. 6.)

During this time, Defendant’s counsel could have communicated with Plaintiff’s counsel to

request more time to file an answer or other responsive pleading in accordance with FED. R. CIV.

P. 6(b), but Defendant’s counsel did not. During this time, Defendant’s counsel also could have

8
  Plaintiff’s counsel would also speculate that Defendant’s counsel has never before, in any federal court case in
which it has represented a defendant, failed to timely file an answer to a plaintiff’s complaint. If so, this additionally
highlights Defendant’s basic understanding of federal court deadlines.
communicated with Plaintiff’s counsel to request that Plaintiff’s counsel confirm his “erroneous

perception” as to the due date of Defendant’s answer or other responsive pleading to Plaintiff’s

Complaint, but Defendant’s counsel did not.

       Ultimately, Defendant has not demonstrated the necessary “good cause” for the untimely

filing of the answer in order for this Court to legally excuse its default. Moreover, vacating the

entry of default will, in fact, prejudice Plaintiff, the parties without fault, by requiring them to

devote time and expense to additional litigation. The failure to vacate the default will also not

prejudice Defendant because Defendant is ultimately able to present evidence and defenses to

Plaintiff’s damages as this matter proceeds forward. See, e.g., Chrysler Credit Corp. v. Macino,

710 F.2d 363, 367–68 (7th Cir. 1983).

II.    DEFENDANT’S BASIS FOR ITS FAILURE TO TIMELY ANSWER
       PLAINTIFF’S COMPLAINT DOES NOT CONSTITUTE EXCUSABLE
       NEGLECT UNDER FED. R. CIV. P. 6(b)

       To determine whether excusable neglect exists pursuant to Fed. R. Civ. P. 6(b)(1)(B), this

Court must consider: “[1] the danger of prejudice to the [non-moving party], [2] the length of the

delay and its potential impact on judicial proceedings, [3] the reason for the delay, including

whether it was within the reasonable control of the movant, and [4] whether the movant acted in

good faith.” Pioneer Inv. Servs. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380 (1993).

       The Seventh Circuit has routinely found that “honest mistakes” and other, similar

conduct does not constitute excusable neglect pursuant to Fed. R. Civ. P. 6(b)(1)(B). “The

excusable neglect standard can never be met by a showing of inability or refusal to read and

comprehend the plain language of the federal rules. The term ‘excusable neglect’ … refers to the

missing of a deadline as a result of such things as misrepresentations by judicial officers, lost

mail, and plausible misinterpretations of ambiguous rules.” (emphasis added). Prizevoits v.
Indiana Bell Tel. Co., 76 F.3d 132, 133–34 (7th Cir. 1996); see also United States v. Dumont,

936 F.2d 292, 294–95 (7th Cir. 1991); Albedyll v. Wisconsin Porcelain Co. Revised Retirement

Plan, 947 F.2d 246, 253 (7th Cir. 1991); Cange v. Stotler & Co., 913 F.2d 1204, 1212–13 (7th

Cir.1990); Parke–Chapley Construction Co. v. Cherrington, 865 F.2d 907, 911–13 (7th Cir.

1989); Redfield v. Continental Casualty Corp., 818 F.2d 596, 602 (7th Cir. 1987).

       “A simple case of miscalculating a deadline is not a sufficient reason to extend time,” nor

does “an unaccountable lapse in basic legal knowledge” constitute legally-justifiable excusable

neglect. McCarty v. Astrue, 528 F.3d 541, 545-545 (7th Cir. 2008); see also United States v.

Guy, 140 F.3d 735, 735–36 (7th Cir. 1998) (finding inexcusable neglect where experienced

federal litigator miscalculated the time to file a notice of appeal because he relied on rules

governing procedure in the district court, not in the court of appeals); Prizevoits, 76 F.3d at 133-

134 (finding inexcusable neglect where experienced federal litigator failed to properly interpret

time limit for filing a notice of appeal where plain language of the rule was unambiguous).

       As stated above, Defendant’s counsel are seasoned federal litigators employed by a

nationally recognized litigation defense firm who, admittedly, “are well aware of its obligations

to know and adhere to the Federal Rules of Civil Procedure.” (Defendant’s Motion, p. 5.)

       Similarly, arguments that a defendant’s neglect has not caused the plaintiff harm are

equally as unpersuasive and insufficient to establish excusable neglect. For example, in McCarty,

the Seventh Circuit held that an attorney’s failure to timely file a notice of appeal in district court

– even by a few days – was not the result of excusable neglect because “it was incorrect [for the

district court to determine] that the absence of any harm meant that the attorney’s mistake was

excusable … [t]he word ‘excusable’ would be read out of the rule if inexcusable neglect were
translated into excusable neglect by a mere absence of harm.” 528 F.3d at 545 (citing Prizevoits,

76 F.3d at 134).

          Further, other Circuits have echoed the Seventh Circuit’s rationale and precedent in this

regard:

                 Counsel in this matter committed a mistake in interpreting and applying
                 the Local Rules and Rule 6(e) of the Federal Rules of Civil Procedure,
                 which were not ambiguous. This form of neglect was not excusable.
                 Although the Court in Pioneer recognized that ‘excusable neglect’ is a
                 flexible, equitable concept, the Court also reminded us that ‘inadvertence,
                 ignorance of the rules, or mistakes construing the rules do not usually
                 constitute ‘excusable’ neglect.’ In this case, counsel has not presented a
                 persuasive justification for his misconstruction of nonambiguous rules.
                 Accordingly, there is no basis for deviating from the general rule that a
                 mistake of law does not constitute excusable neglect.”

Kyle v. Campbell Soup Co., 28 F.3d 928, 931–32 (9th Cir. 1994), as amended on denial of reh’g

(Apr. 8, 1994); see also FirstHealth of Carolinas, Inc. v. CareFirst of Maryland, Inc., 479 F.3d

825, 829 (Fed. Cir. 2007) (stating that a court’s “interest in deterring delay due to ‘sloppy

practice or inattention to deadlines’ [is] relevant to the second Pioneer factor and also ‘weighs

heavily against a finding of excusable neglect.’”)

          Ultimately, “[w]e live in a world of deadlines. If we’re late for the start of the game or the

movie, or late for the departure of the plane or the train, things go forward without us. The

practice of law is no exception. A good judge has a right to assume that deadlines will be

honored.” Raymond v. Ameritech Corp., 442 F.3d 600, 606 (7th Cir. 2006).

          Based on the case law and precedent established by the Seventh Circuit as cited herein,

this Court should find that Defendant’s failure to timely file the answer to Plaintiff’s Complaint

was not the product of excusable neglect. Consequently, Defendant’s request to extend time to

file an answer must be denied.
                                         CONCLUSION

       For the reasons set forth herein, this Court should deny Defendant’s Motion to set to

aside the Clerk’s entry of default because Defendant has not established the necessary “good

cause” or “excusable neglect” for the untimely filing of its answer.

               Dated this 29th day of December 2018

                                                     WALCHESKE & LUZI, LLC
                                                     Counsel for Plaintiff

                                                      s/ Scott S. Luzi _____________
                                                     James A. Walcheske, State Bar No. 1065635
                                                     Scott S. Luzi, State Bar No. 1067405
                                                     David M. Potteiger, State Bar No. 1067009
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com
dpotteiger@walcheskeluzi.com
